Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for tbe plaintiff and tbe Assistant Attorney General for tbe United States, subject to tbe approval of tbe Court, tbat tbe merebandise tbe subject of tbe above entitled appeals to reappraisement is properly dutiable on tbe basis of American Selling Price as defined in Section 402(g) Tariff Act of 1930 as amended and tbat tbe said American Selling Price was as follows for tbe export periods indicated.
Item Period Price
PAS Sodium 1959 $1.75 per lb. less
1% net packed.
IT IS FURTHER STIPULATED AND AGREED tbat tbe appeals be deemed submitted for decision on tbis stipulation.
On the agreed facts, I find and hold American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended *494by section 8 of tibe Customs Administrative Act of 1988, to be the proper basis for the determination of the value of the merchandise here in question, and that such value for the involved item at the time of exportation heretofore indicated was as hereinabove set forth in the stipulation of submission herein.
Judgment will be rendered accordingly.